Judgment, Supreme Court, New York County (Francis N. Pécora, J.), entered on October 16, 1984, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages unless the plaintiff, within 20 days after service upon his attorney of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to a reduction of the verdict in his favor to $260,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended, is unanimously affirmed, without costs or disbursements.
Our disposition is based upon the view that the award hereunder of $100,000 for false arrest and false imprisonment is grossly excessive and that $10,000 for such false arrest and imprisonment is appropriate under all the circumstances. We have examined the other contentions raised by these cross appeals and find that they are without merit. Concur—Kupferman, J. P., Sullivan, Ross, Rosenberger and Ellerin, JJ.